Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arun Shome on September 16, 2021.
The application has been amended as follows:

CLAIMS

7. (Currently Amended) A control circuit connected to a microcomputer, the microcomputer being configured to control a motor connected to a rotation shaft that is convertible into a turning angle of a turning wheel, the control circuit comprising: 
a power supply circuit that generates a control voltage to be supplied to another circuit based on an input power supply voltage; 
a counter circuit configured to calculate a rotation number indicating a rotational state of the rotation shaft based on a detection signal from a rotation angle sensor configured to detect a rotation angle of the motor as a relative angle; 

a communication interface configured to output the detection result to the microcomputer; and 
a built-in self-test (BIST) circuit configured to instruct the voltage abnormality detection circuit to set the detection result to be abnormal, regardless of whether the abnormality is actually present in the power supply circuit, in response to receiving a pseudo abnormal signal transmitted from the microcomputer, 
wherein in a case where the BIST circuit accepts the pseudo abnormal signal from the microcomputer, the BIST circuit sets the detection result generated by 

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are pending and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663